Citation Nr: 0613789	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  97-29 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hip pain on a 
direct basis or as due to an undiagnosed or medically 
unexplained illness.

2.  Entitlement to service connection for disability 
manifested by positive tuberculosis test on a direct basis or 
due to an undiagnosed or medically unexplained illness.

3.  Entitlement to service connection for fatigue on a direct 
basis or due to an undiagnosed or medically unexplained 
illness.

4.  Entitlement to service connection for generalized joint 
pain on a direct basis or due to an undiagnosed or medically 
unexplained illness.

5.  Entitlement to service connection for memory loss on a 
direct basis or due to an undiagnosed or medically 
unexplained illness.

6.  Entitlement to service connection for a neck disability 
on a direct basis or due to an undiagnosed or medically 
unexplained illness.

7.  Entitlement to service connection for prostate disability 
on a direct basis or due to an undiagnosed or medically 
unexplained illness.

8.  Entitlement to service connection for throat disability 
on a direct basis or due to an undiagnosed or medically 
unexplained illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
August 1995 and had service in the Southwest Asia Theater of 
operations as a chemical operations specialist. See 38 C.F.R. 
§§ 3.2(i), 3.317(d) (2005).

These matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from a July 
1997 rating decision of the VA Regional Office (RO) in St. 
Louis, Missouri that, among other things, denied the claims 
of entitlement to service connection for the issues listed on 
the title page.

The veteran was afforded a personal hearing at the RO in 
October 1997.  The transcript is of record.  

These issues were remanded in a decision of the Board dated 
in May 2004.


FINDINGS OF FACT

1.  The veteran's case was remanded to the RO for additional 
development in May 2004 and the veteran was requested to 
report for additional VA examinations on two subsequent 
occasions.

2.  The veteran was notified in April 2005 of the 
consequences of his failure to report for examination.

3.  The veteran did not report for scheduled VA examinations 
and no cause was given for his failure to appear.

4.  The veteran does not currently have diagnosed or ratable 
hip pain, disability manifested by positive tuberculosis 
test, generalized joint pain, memory loss, neck disability, 
fatigue, a prostate disorder or a throat condition that are 
directly related to service.  

5.  The veteran's current complaints of hip pain, disability 
manifested by positive tuberculosis test, generalized joint 
pain, memory loss, neck disability, fatigue, prostate 
disorder, and throat problem have not been medically 
attributed to an undiagnosed illness or to a medically 
unexplained multisymptom illness.




CONCLUSIONS OF LAW

1.  The veteran does not have a hip disorder that is the 
result of disease or injury incurred in or aggravated by 
active military service, or due to undiagnosed illness. 38 
U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R.§§ 3.102, 3.303, 3.304, 3.317 
(2005).

2.  The veteran does not have a disability manifested by a 
positive tuberculosis test that is the result of disease or 
injury incurred in or aggravated by active military service, 
or due to undiagnosed illness. §§ 1110, 1117, 1118, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R.§§ 3.102, 3.303, 3.304, 3.317 (2005).

3.  The veteran does not have a disability manifested by 
fatigue that is the result of disease or injury incurred in 
or aggravated by active military service, or due to 
undiagnosed illness. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R.§§ 3.102, 3.303, 
3.304, 3.317 (2005).

4.  The veteran does not have a disability manifested by 
joint pain that is the result of disease or injury incurred 
in or aggravated by active military service, or due to 
undiagnosed illness. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R.§§ 3.102, 3.303, 
3.304, 3.317 (2005).

5.  The veteran does not have memory loss that is the result 
of disease or injury incurred in or aggravated by active 
military service, or due to undiagnosed illness. §§ 1110, 
1117, 1118, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R.§§ 3.102, 3.303, 3.304, 3.317 (2005).

6.  The veteran does not have a neck disability that is the 
result of disease or injury incurred in or aggravated by 
active military service, or due to undiagnosed illness. 
§§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R.§§ 3.102, 3.303, 3.304, 3.317 (2005).

7.  The veteran does not have a prostate disorder that is the 
result of disease or injury incurred in or aggravated by 
active military service, or due to undiagnosed illness. 
§§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R.§§ 3.102, 3.303, 3.304, 3.317 (2005).

8.  The veteran does not have a throat disability that is the 
result of disease or injury incurred in or aggravated by 
active military service or due to undiagnosed illness. 
§§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R.§§ 3.102, 3.303, 3.304, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is noted that VA has an obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005). 

Recently the United States Court of Appeals for Veterans 
Claims (hereinafter the Court) issued a decision which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) applied to all five elements of a service 
connection claim, which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).  

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, slip op. at 14.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim 
(presumably any claim for compensation or pension) includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

That said, in June 2003 and June 2004 VA sent the veteran 
letters that informed him of the evidence necessary to 
establish service connection for, among other things, hearing 
loss, a left shoulder disability, and recurring warts, what 
evidence they would obtain, and what evidence he should 
submit.  These letters also, essentially, requested that he 
provide any medical evidence in his possession that pertained 
to the claims.  The Board finds that the notice requirements 
set forth have been met because while adequate notice was not 
provided prior to the first RO adjudication of the claim (in 
July 1997), it was provided by the RO prior to the most 
recent adjudication of the claim (in November 2005), and, as 
noted above, the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).

In addition, while the veteran was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date - i.e. the latter two elements of 
service connection, noted above - for the disabilities on 
appeal, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board concludes herein that the preponderance of 
the evidence is against the veteran's service connection 
claims decided herein, and any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate his claims.  VA and military medical facility 
clinical records have been received and associated with the 
claims folder, and the veteran underwent several VA 
examination over the course of the appeal.  He was afforded a 
personal hearing at the RO in October 1997.

The Board points that the case was remanded for further 
development in March 2001.  Pursuant thereto, the veteran was 
scheduled for VA examinations, to include opinions as to the 
etiology and onset of the claimed disabilities. See 38 
U.S.C.A. § 5103(d) (2004) (providing criteria for when VA has 
a duty to provide claimants with examinations or obtain 
medical opinions).  In a letter dated in April 2005, he was 
advised that if he did not report for examination without 
good cause, the claim would be decided based on the evidence 
of record.  The veteran failed to report for VA examinations 
scheduled in May and October 2005.  No notification or 
writing has been received from stating the reason for his 
failure to report.  There is no indication that notification 
of the scheduled examinations was not received by the 
appellant at his address of record.  

Under the circumstances, the Board finds that further 
assistance is not required.  See 38 U.S.C.A. § 5103A(a)(2) 
(West 2002 & Supp. 2005).  The claims are ready to be 
considered on the merits. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005).  Service 
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2005).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2005).

For Persian Gulf veterans, service connection may be granted 
for objective indications of a chronic disability resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms, to include, but not limited to, 
fatigue; muscle or joint pain; neurologic signs or symptoms; 
neuropsychologic signs or symptoms; signs or symptoms 
involving the respiratory system; or sleep disturbances.  The 
chronic disability must have become manifest either during 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006, and must not be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
tests. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(b) (2005).

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War. 38 U.S.C.A. 
§ 1117(e) (West 2002 & Supp. 2005); 38 
C.F.R.§ 3.317(d)(2005).

For purposes of § 3.317, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; (B) The following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. § 1117(d) warrants a 
presumption of service-connection. 38 C.F.R. § 3.317(a)(2)(i) 
(2005).

For purposes of this section, the term medically unexplained 
chronic multisymptom illness means a diagnosed illness 
without conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained. 38 C.F.R. § 3.317(a)(2)(ii) 
(2005).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 38 
C.F.R. § 3.317(a)(3) (2005).

For purposes of § 3.317, disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6- month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest. 38 C.F.R. § 3.317(a)(4) 
(2005).

While in service, the veteran seen in sick bay on a number of 
occasions between October and November 1991 for complaints of 
a "lump" sensation in his throat with difficulty swallowing 
at times.  Diagnostic testing that included X-ray, CAT scan 
of the cervical spine, and barium swallow revealed no 
definitive abnormality.  The etiology of the obstruction 
remained unclear.  The veteran was also seen for soreness and 
redness associated with upper respiratory infection on 
several other occasions during service.

In February 1995, the appellant was evaluated for a five 
millimeter-sized lung nodule seen on chest X-ray.  It was 
noted that he had a 27 pack-year smoking history and had a 
positive PPD (purified protein derivative).  It was felt that 
early tuberculosis was less likely than granuloma or 
neoplasm.  A periodic cough was also noted.  It was reported 
that there had been a positive tuberculosis test 1991 and 
1993 for which he was evaluated for Isoniazid (INH) 
chemoprophylaxis.  A trial of INH was begun in March 1995.  
The veteran was advised that if he had any side effects from 
the drug to stop taking it and call his private physician.  

The veteran sustained injuries to multiple joints during 
service, to include a tibia/fibula fracture in 1972, left 
wrist fracture in 1986, and a distal clavicle fracture in 
1994.  He was treated for medial and lateral epicondylitis of 
the right elbow and DeQuervain's tendonitis of the left thumb 
in August 1995, lower back pain associated with attacks of 
renal calculus, as well as chronic foot pain throughout 
service.  The appellant was treated in August 1987 for 
symptoms diagnosed as prostatitis.  

While in service, the veteran was afforded clinical 
assessments in October and November 1994 for complaints of 
joint pain, memory loss, rash, and sleep problems.  He stated 
that he had been in the Persian Gulf War zone from August 
1990 through March 1991 and had felt chronically fatigued 
since his return.  He said that he had joint discomfort in 
his shoulders, neck and hands and dated the onset of 
musculoskeletal symptoms to one year after his return.  He 
related that he had short-term memory problems and could not 
remember something he had read a few minutes before.  
Following evaluation in the rheumatology clinic in October 
1994, the assessments were multiple activity-related 
intermittent arthralgias, no evidence of inflammatory 
disease, arthritis or soft tissue rheumatism; and fatigue, 
cause unknown.  Diagnoses rendered in November 1994 included 
cognitive disorder, NOS, as reported by the patient, and 
joint problems. 

Upon examination in May 1995 for retirement from service, the 
veteran was found to have a symmetrically enlarged bilateral 
prostate with prominent ulcers.  There was a questionable two 
to three millimeter mass on the right that was assessed as 
probably prostatitis.  The summary of defects indicated that 
there had been positive exposure to tuberculosis but that an 
X-ray was negative.  

The veteran was afforded a post service VA general medical 
examination in September 1995 and presented with complaints 
that included short-term memory loss, fatigue, positive 
tuberculosis test, prostate and neck problems, bilateral hip 
pain, throat problems and multiple joint pain.  The claims 
folder was reviewed and extensive clinical chronology was 
recited.  A comprehensive physical examination and X-rays 
were performed.  Radiological studies of the lumbosacral 
spine, cervical spine and right hip were interpreted as 
normal without evidence of degenerative changes.  A chest X-
ray was normal.  Following physical and mental status 
examinations, the assessments included short-term memory loss 
of indeterminate etiology.  It was noted that the appellant 
did relatively well on examination.  Other diagnoses were 
fatigue of indeterminate etiology, and positive tuberculosis 
test, treated.  The examiner related that the veteran had a 
positive PPD, was felt to have granulomata in his lungs and 
was completing a six-month course of INH.  He was noted to 
have prostatitis by history, and neck and back pain due to a 
motor vehicle accident.  Bilateral hip pain and throat 
discomfort were also reported.

The veteran underwent psychometric testing in October 1995 
where it was determined that there were no major concerns 
regarding his cognitive functioning; that testing suggested 
that his complaints were most likely not related to CNS 
dysfunction.  

A VA mental disorders examination was conducted in May 1996.  
The veteran stated that he had had periods of excessive 
fatigue since September 1991 following Desert Storm service.  
He said that he could no longer perform the number of push-
ups or run as much as he had been capable of before service 
in the Gulf.  He stated that in remedial physical training, 
he had had to work strenuously to maintain his active duty 
status.  

The veteran related that in early 1992, his wife and children 
began noticing that he would forget daily events, dates, and 
simple things.  He said that currently, he always had to 
maintain a shopping list and to write down things daily at 
work so that he would not forget what he had to do.  A 
comprehensive mental status examination was performed.  
Following evaluation, the examiner commented that the mental 
status examination did indicate that the appellant had memory 
impairment to a certain degree.  It was found that he also 
had some disturbance in executive functioning as shown by his 
poor abstraction and his reported poor planning organization.  
It was felt that he displayed symptoms of dementia, not 
otherwise specified (NOS).  Yearly psychological testing was 
recommended. 

The veteran underwent a VA examination for evaluation of the 
esophagus on the same date and also provided history relating 
to various other physical disorders.  It was noted that he 
smoked a pack and a half of cigarettes a day and had an 
occasional cough.  He reported severe low back pain up to 
several days a week, neck pain after accidents in service, 
and pain in both hips that he attributed to a tumble down a 
mountain in 1978 or 1979.  Following examination, pertinent 
diagnoses were rendered of very early chronic obstructive 
pulmonary disease by pulmonary function tests, tobacco abuse, 
dextroscoliosis of the thoracolumbar spine, chronic low back 
strain with low back pain, and history of cervical strain 
with chronic cervical pain.

The veteran was afforded a VA psychiatric examination in 
December1996 where it was noted that his primary complaints 
were problems with fatigue and short-term memory loss.  He 
also voiced complaints of severe joint problems and indicated 
that he had a history of a positive tuberculin skin test and 
had been treated with INH.  Following mental status 
examination, the examiner stated that the veteran did not 
appear to be suffering from any major mental illness.  It was 
reported that he was quite fatigued but denied significant 
loss of interest or depressed mood.  It was found that he did 
not appear to have any significant cognitive deficits at the 
time of current testing.  

By rating action dated in July 1997, service connection was 
granted for conditions that included residuals of fractured 
left wrist, residual of fractured right clavicle and 
bilateral pes planus.  Other joint pain as due to an 
undiagnosed illness was denied.  Recurrent back pain was 
denied on the basis that it was scoliosis consistent with a 
constitutional and/or development disorder.  

The veteran presented testimony upon personal hearing on 
appeal in October 1997 to the effect that he spent an 
extended period in the Persian Gulf War zone and was exposed 
to various smoke from oil fires, and various chemical agents 
in his position as a nuclear chemical warfare specialist.  He 
related that he was required to take a nerve agent antidote 
pill and various injections, the effects of which on the body 
were still not entirely known.  The veteran testified that 
symptoms that included joint discomfort, memory loss and 
fatigue began between June and September 1991.  He said that 
he was seen for a prostate problem on a number of occasions 
during service and at least once thereafter.  He stated that 
his physician was not able to confirm any disorder although 
he continued to have symptoms.  He indicated that had had 
many examinations and tests with respect all of his symptoms 
but that no one had arrived at any particular diagnosis or 
disease.  

The appellant testified that during a reconnaissance mission 
in 1978 or 1978, he fell from 150 to 200 feet down a 
mountainside onto rock and injured his hip and back.  He 
related that he was treated and given medication but 
continued to have bilateral hip and back pain since that 
time.  He stated that injured his neck in a motor vehicle 
accident in service and had continuing symptomatology.  The 
appellant said that he also continued to have a feeling of an 
obstruction in his throat dating back to service that had 
first developed after leaving the Gulf War zone.  

The veteran was examined by two VA psychiatrists in April 
1999 for evaluation of memory loss.  A detailed background 
history was obtained.  It was reported that the claims folder 
was reviewed.  The appellant reiterated complaints of 
diminished memory since returning from the Gulf War zone, to 
the point that he had to write everything down..  Following 
mental status evaluations, a diagnosis of cognitive disorder, 
NOS, was rendered.  An examiner opined that the veteran's 
cognitive deficits were not evident at the level of testing 
that was given.  It was noted that he did describe deficits 
that affected his functioning but that he had made 
adjustments that allowed him to function at least at normal 
societal standards.  The examiner commented that the extent 
of impairment the appellant suffered was difficult to 
ascertain since it was compared to previous memory 
functioning that had not been tested.  

The veteran was evaluated for complaints not pertinent to 
this appeal at Fort Leonard Wood in February 2001 where it 
was noted that he had had some neck injuries from 
weightlifting.

The appellant was afforded a VA mental health examination in 
May 2003.  It was reported that the claims folder was 
reviewed.  The veteran related that his poor memory 
definitely caused him trouble and distress.  He indicated 
that he adhered to a strict routine to facilitate his memory, 
including writing notes and reminders to himself.  He stated 
that his concentration was also poor and said that if he was 
not interested in something, he had a tendency to think about 
other things.  It was noted that he was currently employed 
full time as a simulator and researcher, and enjoyed his 
work.  Following extensive clinical and social background 
history, and mental status evaluation, the examiner stated 
that on the basis of the interview, the appellant had no 
mental illness diagnosis.  It was recommended that he 
participate in neuropsychological evaluation to further 
assess the reported memory difficulties.  The examiner 
related that the veteran adamantly declined this option and 
stated that he had no interest in an assessment for any 
mental illness or cognitive disorder.  

The examiner noted by way of medical history that the veteran 
had joint problems and that his wrist, elbow, hips, ankles 
seemed to tense up and wouldn't work.  He indicated that this 
was not as severe problem as it had been in the past. 

As previously indicated, the record reflects that pursuant to 
the Board's May 2004 remand, the appellant was scheduled for 
VA ear nose and throat (ENT), genitourinary, neurological and 
orthopedic examinations on two separate occasions in May and 
October 2005 to which he failed to report. 

1.  Service connection for hip, neck and generalized joint 
pain.

Initially, the Board points out that service connection is 
currently in effect for several joints, including the feet, 
right shoulder and left wrist that are not at issue here.  

The Board notes that although the veteran testified otherwise 
on personal hearing in 1997, the service medical records show 
no treatment for trauma to the hip or neck after his reported 
fall in 1978 or 1979 or in the years.  When evaluated in 
service for complaints that included joint pain, an 
assessment was made of multiple activity-related intermittent 
arthralgias, no evidence of inflammatory disease.  The record 
reflects that although the veteran states that he had 
continuing hip, neck and joint pain after retirement from 
active duty, the evidence shows that X-rays were negative for 
any pathology in 1995.  More recent VA clinical data show no 
definitive diagnoses with respect to either the hip or the 
neck based on objectively manifested pathology.  The Board 
thus finds that even if the veteran did sustain trauma to the 
hips and neck or other joints for which service connection is 
not currently in effect, it must be found that continuity of 
symptomatology is not established as no current chronic 
disorder is clinically indicated, and none has been 
attributed to service.  See 38 C.F.R. § 3.303.  Therefore, 
service connection for hip, neck and generalized joint pain 
must be denied on a direct basis.

2.  Service connection for disabilities manifested by fatigue 
and memory loss.

The record reflects that the veteran received comprehensive 
clinical evaluation in between October and November 1994 for 
complaints that included memory loss and chronic fatigue.  
The cause of fatigue was recorded as unknown and a cognitive 
deficit, NOS, was given for symptoms of memory loss.  The 
post service record shows that he voiced such symptoms on 
multiple VA examinations after retirement from active duty.  
Short-term memory loss of indeterminate origins was noted in 
September 1995, but on psychometric testing the following 
month it was found that there were no major concerns 
regarding cognitive functioning.  A diagnosis of dementia was 
proposed in May 1996, but no significant cognitive deficit 
was determined in December 1996 or in April 1999.  On most 
recent psychiatric evaluation in 2003, it was advised the 
veteran undergo neuropsychological evaluation to further 
assess the reported memory difficulties, but the veteran was 
reported to have stated he had no interest in pursuing such a 
course and declined. 

The Board thus points out in this regard that the appellant 
does not currently have any definitive diagnoses related to 
either memory loss or symptoms of fatigue.  As such no 
ratable disability is clinically indicated.  In the absence 
of competent medical evidence establishing the existence of 
memory loss and fatigue that can be linked to service, the 
Board must conclude that there is no basis upon which to 
grant service connection for such on a direct basis. See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992)..

3.  Service connection for throat and prostate disorders, and 
disability manifested by a positive PPD.

The service medical records reflect that the veteran was seen 
for a sensation of an obstruction in the throat on a number 
of occasions during service between October and November 
1991.  No definitive diagnosis was provided in this regard.  
Post service records do not indicate that he has sought any 
clinical evaluation for it and such symptoms appear to be 
undiagnosed to date.

The clinical records also show that the veteran received 
medical attention in service for symptoms diagnosed as 
prostatitis in August 1987.  An enlarged bilateral prostate 
with prominent ulcer was observed on retirement examination 
in 1995.  The Board notes however, that there are no current 
clinical findings or diagnosis referable to the prostate.

The service medical records do indeed show that the appellant 
had a positive PPD in service for which he was placed on 
prophylactic INH for a number of months.  It is not shown, 
however, that he developed an active case of tuberculosis or 
had any symptoms associated referable thereto.  On retirement 
examination, a chest X-ray was normal.  A post service X-ray 
was interpreted as clear and without evidence of any 
infiltrate in September 1995.  Subsequent clinical record do 
not indicate that the appellant has ever developed any 
respiratory or lung disability that has been attributed to or 
associated with the incidental finding of the positive PPD in 
service.  

With regard to the positive tuberculosis test, the Board 
notes that a positive PPD test is not itself a disability, 
rather it is a finding on a laboratory tuberculin test used 
in exploring possible exposure to Mycobacterium tuberculosis. 
See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1687, 1756 (28th 
ed. 1994).

The Board observes in these respects that neither the veteran 
nor his representative has presented or alluded to the 
existence of any other competent evidence demonstrating 
current throat, prostate anomaly or any disease process 
associated with a positive tuberculosis test.  In the absence 
of evidence of the claimed disabilities, the weight of the 
evidence is against the claims. See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
at 143.  Consequently, service connection for throat and 
prostate disorders, as well as a disability manifested by a 
positive PPD must thus be denied on a direct basis. 38 
U.S.C.A. § 5107(b).



4.  Service connection for disabilities due to due to an 
undiagnosed or medically unexplained illness.

The Board has also carefully considered the statements of the 
veteran and his representative to the effect that he now has 
bilateral hip pain, disability manifested by positive 
tuberculosis test, generalized joint pain, memory loss, neck 
disability, fatigue, prostate disorder, and a throat problem 
that are due to an undiagnosed illness based on service in 
the Persian Gulf.  In this regard, it is demonstrated that 
while he received a clinical evaluation in this regard just 
prior to retirement from active duty, the record contains no 
competent association between such complaints and his Gulf 
War service.  No physician has linked any of the claimed 
disorders to an undiagnosed illness.  

When a entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  Examples of "good 
cause" include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc. 38 C.F.R. § 3.655 (2005).

As indicated above, the current record does not support the 
veteran's claims, and he has not cooperated in VA's attempt 
to secure additional evidence-specifically, that which might 
be obtained by VA examination.  In this regard, the Board 
points out that the duty to assist is not always a one-way 
street.  In order for VA to process claims, individuals 
applying for benefits have a responsibility to cooperate with 
the agency in the gathering of evidence necessary to 
establishing entitlement to benefits. See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991); see also Kowalski v. Nicholson, 
No. 02-1284 (Jun. 8 2005).

For all the foregoing reasons, the Board must conclude that 
hip pain, disability manifested by positive tuberculosis 
test, generalized joint pain, memory loss, neck disability, 
fatigue, prostate disorder, and throat problem on a direct 
basis, or as due to an undiagnosed or medically unexplained 
illness must be denied.  The preponderance of the evidence is 
against the claims, and the benefit-of-the-doubt doctrine is 
not applicable in the instant appeal. See 38 U.S.C.A 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).




ORDER

Service connection for a disability manifested by hip pain on 
a direct basis or as due to an undiagnosed or medically 
unexplained illness is denied.

Service connection for a disability manifested by a positive 
tuberculosis test on a direct basis or as due to an 
undiagnosed or medically unexplained illness is denied.

Service connection for a disability manifested by fatigue on 
a direct basis or as due to an undiagnosed or medically 
unexplained illness is denied.

Service connection for a disability manifested by joint pain 
on a direct basis or as due to an undiagnosed or medically 
unexplained illness is denied.

Service connection for a disability manifested by memory loss 
on a direct basis or as due to an undiagnosed or medically 
unexplained illness is denied.

Service connection for a neck disability on a direct basis or 
as due to an undiagnosed or medically unexplained illness is 
denied.

Service connection for a disability manifested by a prostate 
disorder on a direct basis or as due to an undiagnosed or 
medically unexplained illness is denied.

Service connection for a disability manifested by a throat 
disorder on a direct basis or as due to an undiagnosed or 
medically unexplained illness is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


